Appellant was convicted in the District Court of Wichita County, of the offense of theft of property of the value of over $ 50, and his punishment fixed at two years' confinement in the penitentiary.
An examination of the record discloses that same contains no sufficient notice of appeal; the only thing which appears to be an effort to give such notice is found in the order overruling the motion for a new trial, wherein is the following: "Wherefore, the defendant, Bland Danley, in open court, gave notice of an appeal herein to the Court of Appeals of the State of Texas, which said notice is now entered of record."
We do not know of any court in this State of the name and description mentioned in said purported notice of appeal. The failure to give such notice is universally held to be fatal.
The appeal will be dismissed.
Dismissed. *Page 32